Citation Nr: 1400384	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for decreased range of motion of the right arm and shoulder (claimed as "loss of use of right arm") (hereinafter "right arm disability"), claimed to have been caused by surgeries at VA during September and October 2003.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from September 1968 to May 1970, and from June 1970 to March 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the right arm.  The Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability was initially denied in a March 2005 rating decision that erroneously listed the issue as entitlement to compensation for "loss of use of left arm."  However, the reason and bases of the March 2005 rating decision address loss of use of the Veteran's right arm.  The June 2010 rating decision notes that the references to the left arm were a typographical error.  Additionally, a May 2010 report of general information notes that the Veteran was contacted and confirmed that his previously denied claim was for loss of use of the right arm.  Finally, as the Board is reopening and remanding the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability claimed to have been caused by surgery at VA during September and October 2003, there is no prejudice to the Veteran from this inadvertent typographical error.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003, was previously denied by the RO in March 2005 and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the Veteran's claims folder.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right arm and shoulder pain, claimed to have been caused by an April 2011 VA nerve conduction test, has been raised by the record (see September 2013 Board hearing transcript; January 2012 VA treatment record), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of right arm on the basis that the evidence failed to establish that VA medical or educational services were the proximate cause of additional disability.

2.  The evidence received since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for compensation under 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003.   38 U.S.C.A.  §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For reasons explained below, the Board finds the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003, to be reopened by way of the submission of new and material evidence.  The reopened claim is being remanded for further evidentiary development.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

New and Material Evidence

In this case, the Veteran seeks to reopen a previously denied claim for compensation under 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003 (previously adjudicated as loss of use of right arm).  The claim, initially filed in April 2004, was originally denied in a March 2005 rating decision, and the Veteran did not initiate an appeal of the decision.  He also did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§  3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown,     9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Although the RO decided that new and material evidence had been submitted to reopen the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA during September and October 2003, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the March 2005 rating decision, the RO denied the Veteran's 38 U.S.C.A. § 1151 claim on the basis that the evidence failed to establish that VA medical or educational services were the proximate cause of an additional disability.
The pertinent evidence of record at the time of the March 2005 rating decision included VA treatment records dated through January 2004, a signed consent for removal of lymph nodes from the right underarm dated October 20, 2003, a February 2004 private treatment record, and the Veteran's lay statements.  

The Board has reviewed the evidence of record received since the March 2005 rating decision and finds that it qualifies as new and material evidence to warrant reopening the previously denied claim for compensation under 38 U.S.C.A. § 1151 for a right arm disability, claimed to have been caused by surgeries at VA in September and October 2003.  Specifically, at a September 2013 Board hearing, the Veteran testified that the only possible complication with regard to the September and October 2003 lymph node surgeries that he remembers being informed about at the time is that there could be some slight nerve damage, but does not remember being informed of any other risks associated with the surgeries such as the possibility of reduced range of motion or "winging" in his right arm.  The Veteran testified that he felt the VA doctor had cut a tendon during the September or October 2003 surgeries. 

The Board finds that the above evidence, received after the March 2005 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to whether VA furnished the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d) (2013).  As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been satisfied.

In arriving at the above conclusions with regard to the claim, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the March 2005 rating 

decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service records been received since the March 2005 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.


ORDER

As new and material evidence has been received, the appeal to reopen compensation under 38 U.S.C.A. § 1151 for a right shoulder disability, claimed to have been caused by surgeries at VA during September and October 2003, is granted.


REMAND

Under the VCAA, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA treatment records.  38 C.F.R. § 3.159(c)(2).  At the September 2013 Board hearing, the Veteran testified that he had previously had surgery on both shoulders sometime in the late 1980s or early 1990s at the Birmingham VA Medical Center (VAMC), but denied complications after that surgery with his right shoulder.  The Veteran indicated this surgery occurred around 1988 to repair the shoulder joints.  To ensure that the record is complete, the RO/AMC should attempt to obtain all VA treatment records from the Birmingham VAMC relating to the claimed right shoulder surgery from 1987 through 1991 and associate any such records with the claims file.  See id.

Although September and October 2003 VA treatment records note that the risks and benefits of the lymph node surgeries were discussed with the Veteran, and consent was obtained, and there is a signed request for administration of anesthesia and for performance of operations and other procedures for the October 2003 procedure, the record contains no signed consent form related to the September 2003 procedure that details the scope of the Veteran's consent.  Under 38 C.F.R. § 17.32(d)(1), signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia, are considered to produce significant discomfort to the patient, have a significant risk of complication or morbidity, or require injections of any substance into a joint space or body cavity.  In light of the foregoing, the Board finds that a remand is also warranted in order to determine whether a written signed consent form related to the September 2003 lymph node surgery exists and, if so, to associate the document with the record.

Additionally, VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  VA treatment records show that the Veteran had lymph node removal surgeries on his right arm in September and October 2003.  The Veteran contends that he has an additional disability to the right arm, specifically decreased range of motion, due to the September and October 2003 surgical procedures.  

February 2004 VA treatment records indicate that the Veteran had right scapula "winging" with active flexion of the right arm and that the Veteran was able to actively elevate, retract, and protract the right scapula with tactile cueing.  The Veteran reported increased forward reach but that he still experienced considerable winging of the scapula when he attempted to raised his arm above shoulder.  The Veteran reported that he must support his arm and hand for grooming face and hair.  An October 2010 VA treatment record indicates that the Veteran complained of being unable to lift his right arm since surgery on axilla.  A January 2012 VA treatment record notes that the Veteran reported that he experienced limited range of motion following melanoma and axillary node dissection in 2003.  Range of motion testing reflects right arm flexion to 98 degrees, abduction to 97 degrees, external rotation to 45 degrees, and internal rotation to spinal level.

At the September 2013 Board hearing, the Veteran also asserted that, while he signed consent forms for both the September and October 2003 surgeries, he was only informed of the risk of slight nerve damage to the arm and could not remember being informed of the risk of decreased range of motion in the arm.  

The Board finds that a VA medical opinion is necessary to assist in determining whether the Veteran sustained an additional disability in the form of right arm limitation of motion that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or an event not reasonably foreseeable resulting from the September and October 2003 VA lymph node surgeries.

Accordingly, the issue of compensation under 38 U.S.C.A. § 1151 for a right arm disability claimed to have been caused by surgery at VA during September and October 2003 is REMANDED for the following action:

1.  VA treatment records pertaining to the Veteran's bilateral shoulder surgeries (occurring approximately in 1988) from Birmingham VAMC dated 1987 to 1991 should be obtained and included in the record.  All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability, and the procedures outlined in 38 C.F.R. 
§ 3.159(e) should be followed.

2.  Contact the Birmingham VAMC and request that a search be conducted for any written signed consent form(s) related to the September and October 2003 lymph node procedures.  Once found, any written signed consent form(s) should be associated with the record.  If no written consent form(s) can be located, this information should be documented. 

3.  Then, refer the case to a VA examiner for a medical opinion to address the claimed right arm disability.  An examination is not required.  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  The VA examiner should offer the following opinions: 

(a)  Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), as a result of the September and October 2003 lymph node surgeries?  If so, identify any additional disability.

(b)  If additional disability was sustained as a result of the September and October 2003 VA surgeries, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?  

(c)  If additional disability was sustained as a result of the September and October 2003 VA surgeries, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d)  If additional disability was sustained as a result of the September and October 2003 VA surgeries, was this a risk that a reasonable health care provider (1) would have considered to be an ordinary risk of the treatment provided, or (2) would have disclosed in connection with the informed consent procedures?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should specifically discuss findings from the September and October 2003 surgical reports, as well as VA treatment records identifying the Veteran's right arm conditions as related to the surgeries.  

4.  Then, readjudicate the 38 U.S.C.A. § 1151 claim on appeal.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case, and allow an appropriate time for response. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


